Exhibit 31.2 CERTIFICATION OF PERIODIC REPORT Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of EcoSystem Corporation (the “Company”), certifies that: 1.The Quarterly Report on Form 10-Q of the Company for the quarter ended March 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /S/KEVIN KREISLER KEVIN KREISLER Chief Executive Officer Dated: May 21, 2010 By: /S/JACQUELINE FLYNN JACQUELINE FLYNN Chief Financial Officer Dated: May 21, 2010 This certification is made solely for the purpose of 18 U.S.C. Section 1350, subject to the knowledge standard contained therein, and not for any other purpose.
